 

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (the “Agreement”) is made effective as
December 29, 2016 (the “Effective Date”), by and between Wizard World, Inc., a
Delaware corporation with its principal place of business at 662 N. Sepulveda
Blvd., Suite 300, Los Angeles, California 90049 (the “Company”), and Bristol
Capital, LLC, a Delaware limited liability company with its principal place of
business located at 662 N. Sepulveda Blvd., Suite 300, Los Angeles, California
90049 (“BC” and together with the Company, the “Parties” or individually a
“Party”).

 

WHEREAS, the Company is in the business of producing pop culture and live
multimedia conventions across North America; and

 

WHEREAS, BC provides consulting services for business development and
management; and

 

WHEREAS, the Company and BC desire to enter into this Agreement, pursuant to
which BC will provide consulting services to the Company, subject to the terms
and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the Company and BC, intending to be legally bound, hereby
agree as follows:

 

A.        Engagement

 

BC shall provide the Services defined below in Section C herein for the Company
(the “Engagement”). The Parties agree that only Paul L. Kessler (“PLK”), Manager
of BC, shall be assigned to the Engagement in order to provide the Services to
the Company. In this capacity, PLK agrees to devote his best efforts, energies
and skill to the full discharge of his duties and responsibilities.

 

B.       Term

 

Services under this Agreement shall commence on the Effective Date and shall
continue through March 28, 2017 (the “Initial Term”); unless earlier terminated
in accordance with the provisions of Section H below. The term of this Agreement
shall automatically be extended for additional terms of ninety (90) days each
(each a “Renewal Term”), unless either Party gives prior written notice of
non-renewal to the other Party no later than thirty (30) days prior to the
expiration of the then current Term (as defined herein). For purposes of this
Agreement, the Initial Term and any Renewal Term are hereinafter collectively
referred to as the “Term.”

 

 - 1 - 

  

 

C.       Services to be Performed

 

1.        During the Term of this Agreement, PLK shall serve the Company in the
capacity of Executive Chairman of the Board of Directors (the “Board”) of the
Company and PLK shall have such duties, responsibilities and authority as are
commensurate and consistent with such position. Such duties include, without
limitation, leadership of the Board; ensuring the Board’s effectiveness; guiding
the Company in its relationships with shareholders, financial institutions and
commentators; networking with clients and customers and providing strategic
introductions as appropriate; positioning the Company to facilitate expansion of
core business as well as potential business extensions and merger &
acquisitions; assisting in strategies and negotiation of contracts with vendors,
talent, third parties, and industry participants; introducing potential new
board members; and assisting executive management in evaluating and refining
overall strategy, internal controls and corporate governance (the “Services”).
PLK shall devote a reasonable amount of hours per week to the performance of his
duties hereunder, unless otherwise explicitly authorized by the Board. The
Services will be performed in Los Angeles, California. Notwithstanding the
foregoing, the expenditure of reasonable amounts of time by PLK for the making
of personal investments, the oversight of existing business interests and the
conduct of private business affairs and charitable activities shall be allowed,
provided that such activities do not materially interfere with the Services
required to be rendered to the Company hereunder and do not violate the
restrictive covenants set forth herein.

 

2.       BC insures the Company that BC and PLK will use the highest degree of
skill and expertise to professionally accomplish the Services during the Term of
this Agreement and to project a positive image of the Company, in accordance
with the Company’s policies and procedures and applicable law.

 

D.        Compensation for Services

 

1.       Fees for Services. In consideration for the Services rendered by BC and
BC’s other obligation under this Agreement, the Company shall pay BC a monthly
fee of Eighteen Thousand Seven Hundred Fifty and 00/100 Dollars ($18,750.00) in
compensation for time devoted to the Engagement (the “Monthly Fee”). The initial
Monthly Fee shall be due, and each subsequent Monthly Fee shall be paid, on or
before the 1st business day of each month during the Term of this Agreement via
wire transfer. In consideration of the work rendered by BC to the benefit of the
Company prior to the Effective Date, the Company shall pay BC the Monthly Fee,
pro-rated, for the time between September 1, 2016 and the Effective Date, with
such amount due to BC upon BC’s first Monthly Fee.

 

2.       Annual Bonus. In addition to the Monthly Fee, provided that in the
Board’s determination BC has performed the Services set forth in Section C
hereof, BC may receive an annual bonus in an amount and under terms determined
by the Compensation Committee of the Board and approved by the Board in its sole
and absolute discretion.

 

3.        Equity. As additional consideration for entering into this Agreement,
BC shall receive the following:

 

(i)       75,000 options to purchase shares of the Company’s common stock, such
options vesting upon the Effective Date and expiring on December 29, 2021, at an
exercise price of $0.50 per share;

 

(ii)       75,000 options to purchase shares of the Company’s common stock, such
options vesting on December 31, 2016 and expiring on December 29, 2021, at an
exercise price of $0.50 per share;

 

 - 2 - 

  

 

(iii)       75,000 options to purchase shares of the Company’s common stock,
such options vesting on March 31, 2017 and expiring on December 29, 2021, at an
exercise price of $0.55 per share;

 

(iv)       75,000 options to purchase shares of the Company’s common stock, such
options vesting on June 30, 2017 and expiring on December 29, 2021, at an
exercise price of $0.55 per share;

 

(v)       75,000 options to purchase shares of the Company’s common stock, such
options vesting on September 30, 2017 and expiring on December 29, 2021, at an
exercise price of $0.55 per share;

 

(vi)       75,000 options to purchase shares of the Company’s common stock, such
options vesting on December 31, 2017 and expiring on December 29, 2021, at an
exercise price of $0.60 per share;

 

(vii)       75,000 options to purchase shares of the Company’s common stock,
such options vesting on March 31, 2018 and expiring on December 29, 2021, at an
exercise price of $0.60 per share; and

 

(viii)       75,000 options to purchase shares of the Company’s common stock,
such options vesting on June 30, 2018 and expiring on December 29, 2021, at an
exercise price of $0.60 per share.

 

4.       Reimbursement of Reasonable Business Expenses. Upon BC’s furnishing to
the Chief Executive Officer customary and reasonable documentary support (such
as receipts or paid bills) evidencing reasonable auditable, out-of-pocket
expenses actually incurred or paid by BC in connection with the Services
(including travel expenses), and containing sufficient information to establish
the amount, date, place and essential character of the expenditure, the Company
shall advance or reimburse BC for such expenses in accordance with the Company’s
policy for reimbursement of expenses. For greater certainty, “reasonable” for
purposes of this provision with respect to airfare for travel greater than two
hours shall be deemed to be (i) a first class or other premium airline ticket
when there are only two (2) classes of tickets available for any given flight
and (ii) a business airline ticket when there are three (3) or more classes of
tickets available for any given flight.

 

5.       Entire Compensation. BC acknowledges that the foregoing provisions of
this Section D constitute the sole and entire compensation and reimbursements
payable to it for the Engagement and the provision of the Services of BC and
PLK, and the Parties specifically agree that no compensation, benefits or other
reimbursements of any other nature shall be paid or payable to BC or PLK as a
result of the provision of Services hereunder.

 

E.        Ownership of Materials

 

1.       Ownership. Commencing on the Effective Date, all materials, reports,
plans, information, ideas, inventions, discoveries, improvements, methods,
processes, drawings, renditions, mock-ups, prototypes, creative execution,
advertising ideas, creative concepts or other works conceived, created, reduced
to practice, delivered or disclosed to the Company or produced or otherwise
arising out of the Services, in whole or in part and whether alone or in
conjunction with others (whether or not during work hours devoted to the
Services) (collectively, the “Creative Materials”), and all rights, title and
interests (including copyrights) in and to such Creative Materials throughout
the world, are hereby assigned to the Company and shall be the sole and
exclusive property of the Company. Creative Materials shall not include any
materials or works related to, arising out of or derived from The Los Angeles
Film School (“LAFS”) or PLK’s role or interest in LAFS (collectively, the
“Excluded Materials”), notwithstanding the fact that the Company may discover
and benefit from such Excluded Materials due to PLK’s role or interest in LAFS.

 

 - 3 - 

  

 

2.       Works Made for Hire. All copyrightable works comprising the Creative
Materials shall be considered “works made for hire” as defined in the United
States Copyright Act, whether published or unpublished, and all rights, title,
and interest to all such copyrightable works shall be the exclusive property of
the Company, and the Company shall be deemed to be the author and owner of such
copyrightable works. BC shall not distribute the copyrightable works, in part or
in entirety, to any third party without the express written consent of the
Company.

 

3.        Disclosure; Cooperation. BC shall, and shall cause PLK, to promptly
disclose all such Creative Materials to the Company, and the Company shall have
full power and authority to file any patent or copyright registrations or other
intellectual property submissions, applications or registrations throughout the
world thereon and to procure and maintain any patents, copyrights or other
intellectual property rights thereon. BC agrees, at the Company’s reasonable
request and expense, to execute any applications, assignments, instruments and
other documents, and perform such acts, as the Company may deem necessary or
advisable to confirm and vest in the Company all such rights, title and
interests throughout the world in and to such Creative Materials and all
intellectual property rights pertaining thereto, and to assist the Company in
procuring, maintaining, enforcing and defending such intellectual property
rights and protection throughout the world thereon. To the extent not covered by
the foregoing, The Company shall have the fully paid-up and irrevocable right to
use and disclose freely and for any purpose all information and ideas disclosed
by BC to the Company in performing the Services hereunder.

 

4.       BC and PLK Obligations. With respect to any Creative Materials, BC
shall, and shall cause PLK, to:

 

(i)       Treat all information with respect thereto as Confidential Information
of the Company;

 

(ii)       Keep complete and accurate records thereof, which records shall be
the property of the Company;

 

(iii)       Give to the Company and its attorneys all reasonable and requested
assistance in preparing such application;

 

(iv)       From time to time, upon the request and at the expense of the
Company, but without payment to BC by the Company of additional consulting fees,
execute all assignment or other instruments required to transfer and assign to
the Company (or as it may direct) all Creative Materials, and all patents and
applications for patents, copyrights or applications for registration of
copyrights, covering such inventions or otherwise required to protect the rights
and interests of the Company;

 

 - 4 - 

  

 

(v)       Testify in any proceedings or litigation as to any Creative Materials;
and

 

(vi)       In case the Company shall desire to keep secret any Creative
Materials, or shall for any reason decide not to have letters patent applied for
thereon, refrain from applying for letters patent thereon.

 

F.       Proprietary Information.

 

1.       Proprietary Information Defined. For purposes of this Agreement,
“Proprietary Information” shall mean any information belonging to the business
of the Company that has not previously been publicly released by duly authorized
representatives of Company and shall include (but shall not be limited to)
information encompassed in all proposals, marketing and sales plans, financial
information, costs, pricing information, computer programs (including source
code, object code, algorithms and models), customer information, customer lists,
and all methods, concepts, know-how or ideas and confidential information
belonging to the Company and the Company’s customers or clients. Until such time
as the earlier of (i) the termination of this Agreement, (ii) the date that PLK
is no longer Chairman of the Board of the Company and (iii) the date that PLK
(together with companies that PLK controls or is affiliated with) holds less
than 5% of the Company’s outstanding common stock, BC agrees to regard and
preserve as confidential all Proprietary Information whether BC or PLK has such
Proprietary Information in memory or in writing or other physical form.

 

2.       Exception to Proprietary Information. Notwithstanding the foregoing,
“Proprietary Information” shall not include information that (i) is disseminated
to the public at no fault of BC, (ii) was obtained from a third party that did
not have an obligation of confidentiality to the Company, and (iii) constitutes
any information proposals, marketing and sales plans, financial information,
costs, pricing information, computer programs (including source code, object
code, algorithms and models), customer information, customer lists, and all
methods, concepts, know-how or ideas, created or generated by BC for which BC
has not been fully compensated.

 

3.       Disclosure of Proprietary Information. Until such time as the earlier
of (i) the termination of this Agreement, (ii) the date that PLK is no longer
Chairman of the Board of the Company and (iii) the date that PLK (together with
companies that PLK controls or is affiliated with) holds less than 5% of the
Company’s outstanding common stock, BC will not, without written authority from
the Company to do so, directly or indirectly, disclose or use any Proprietary
Information for BC or PLK’s benefit or purposes, nor disclose any Proprietary
Information to others, either during the Term or thereafter, except as required
by in performance of the Services .

 

 - 5 - 

  

 

G.        Exclusivity

 

During the term of this Agreement, PLK shall not provide services to any direct
or indirect competitor of the Company. A competitor shall be defined for this
Agreement as an entity engaged in the business of producing pop culture and live
multimedia conventions.

 

H.       Termination

 

1       Events of Terminations. This Agreement and the Engagement shall
terminate upon the happening of any of the following events:

 

(i)       upon PLK’s death;

 

(ii)       upon PLK’s Total Disability;

 

(iii)       upon the expiration of the Initial Term of this Agreement or any
Renewal Term thereof, if either Party has provided a timely written notice of
non-renewal;

 

(iv)       at BC’s option, in the event of an act by the Company constituting
“Good Reason” (as defined herein) for termination by BC;

 

(v)       at the Company’s option, in the event of an act by BC or PLK
constituting “Cause” (as defined herein) for termination by the Company; or

 

(vi)       upon Mutual Voluntary Termination (as defined herein) of BC’s
Engagement with the Company.

 

2       Total Disability. For purposes of this Agreement, PLK shall be deemed to
be suffering from a “Total Disability” if PLK is unable to engage in any
substantial gainful activity (i) by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for a continuous period of not less than 12 months; (ii) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death, or last for continuous period of not less than 12 months; or
(iii) determined to be totally disabled by the Social Security Administration.
Any question as to the existence of a disability shall be determined by the
written opinion of PLK’s regularly attending physician (or his guardian or the
Social Security Administration, where applicable).

 

3       Good Reason. For purposes of this Agreement, the term “Good Reason”
means that BC has terminated the Engagement due to (i) any material diminution
in PLK’s authority, duties or responsibilities (unless BC has agreed to such
diminution), except in connection with the termination of the Engagement for
disability, retirement, PLK’s death, or by BC’s voluntary actions; (ii) other
than as expressly set forth herein, any material diminution in BC’s Monthly Fees
(unless BC has agreed to such diminution); or (iii) any material violation by
the Company of its obligations under this Agreement. Prior to BC terminating the
Engagement with the Company for Good Reason, BC must provide written notice to
the Company within ninety (90) days following the initial existence of such
condition, that such Good Reason exists and setting forth in detail the grounds
BC believes constitutes Good Reason. If the Company does not cure the conditions
constituting Good Reason within ninety (90) days after receipt of written notice
thereof from BC, or if such conditions are not capable of being cured in that
time, a cure shall not have been diligently initiated by the Company within the
ninety (90) days, then the Engagement shall be deemed terminated for Good Reason
as of the date of BC’s notice to the Company.

 

 - 6 - 

  

 

4       Cause. For purposes of this Agreement, the term “Cause” means
termination by Company of the Engagement (i) by reason of BC or PLK’s willful
dishonesty towards, fraud upon, or deliberate injury or attempted injury to, the
Company, (ii) by reason of BC’s material breach of this Agreement; (iii) by
reason of BC or PLK’s gross negligence or intentional misconduct with respect to
the performance of BC’s duties under this Agreement; (iv) or by reason of BC or
PLK’s conviction of or entering of a guilty plea or a plea of no contest with
respect to (i) a felony, or (ii) any crime involving fraud, larceny or
embezzlement resulting in material harm to the Company by BC or PLK, provided,
however, that no such termination will be deemed to be a termination for Cause
unless the Company has provided BC with written notice of what it reasonably
believes are the grounds for any termination for Cause and BC fails to take
appropriate remedial actions during the fourteen (14) day period following
receipt of such written notice.

 

5       Mutual Voluntary Termination. For the purposes of this agreement, the
term “Mutual Voluntary Termination” means termination of the Engagement upon the
mutual agreement of the Company and BC.

 

I.       Effects of Termination or Change in Control

 

1       Termination Pursuant Section H(1)(i) or (ii). Upon termination of the
Engagement pursuant to Section H(1)(i) or (ii), in addition to the accrued but
unpaid compensation through the date of PLK’s death or Total Disability
outstanding at such time and the reimbursement of documented, unreimbursed
expenses incurred prior to such date, BC shall be entitled to the following
benefits: (i) six (6) months of Monthly Fees at the then current rate, payable
in a lump sum; and (ii) payment on a pro-rated basis of any bonus or other
payments earned in connection with any bonus plan to which BC was a participant
as of the date of death or Total Disability.

 

2       Termination Pursuant Section H(1)(iii). Upon termination of the
Engagement pursuant to Section H(1)(iii), BC shall be entitled to receive only
the accrued but unpaid compensation through the date of termination and the
reimbursement of documented, unreimbursed expenses incurred prior to such date.

 

3       Termination Pursuant Section H(1)(iv). Upon termination of the
Engagement pursuant to Section H(1)(iv), in addition to the accrued but unpaid
compensation through the date of termination and any other benefits accrued to
him under any benefit plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date, BC shall be
entitled to the following severance benefits: (i) twelve (12) months’ Monthly
Fees at the then current rate, to be paid in equal monthly installments, less
withholding of all applicable taxes, at such times she would have received them
if there was no termination; and (ii) payment on a pro-rated basis of any bonus
or other payments earned in connection with any bonus plan to which BC was a
participant as of the date of termination of the Engagement.

 

 - 7 - 

  

 

4       Termination Pursuant Section H(1)(v) or (vi). Upon termination of the
Engagement pursuant to Section H(1)(v) or (vi), the Company shall reimburse the
documented, unreimbursed expenses incurred prior to such date of termination and
BC shall be entitled to the accrued and unpaid Monthly Fees through the date of
termination.

 

5       Change in Control. Upon a Change in Control during the Term, all options
issued to BC pursuant to Section D (3) hereof shall be deemed fully vested as of
the date of the Change in Control. For purposes of this Agreement “Change in
Control” means the occurrence of any of the following events:

 

(i)       Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power of the Company’s then outstanding voting
securities or fifty percent (50%) or more of the fair market value of the
Company;

 

(ii)       Within a twelve month period, any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the total
voting power of the Company’s then outstanding voting securities;

 

(iii)       Within a twelve month period, less than a majority of the directors
are Incumbent Directors. For purposes of this Agreement, “Incumbent Directors”
means directors who (A) are directors of the Company as of the date hereof or
(B) are elected, or nominated for election, to the Board with the affirmative
votes of a majority of the Incumbent Directors at the time of such election or
nomination; or

 

(iv)       The Company has sold all or substantially all of its assets to
another person or entity that is not a majority-owned subsidiary of the Company.

 

Notwithstanding the preceding, the above-listed events must satisfy the
requirements of Treasury Regulation Section 1.409A-3(i)(5) in order to be deemed
a Change in Control.

 

J.        Indemnification

 

1.       The Company agrees to defend, indemnify and hold BC and PLK harmless
from and against any and all claims, liabilities, losses, damages, and expenses
arising out of: (a) any breach by the Company of its warranties,
representations, covenants and obligations outlined in this Agreement; (b) the
gross negligence or willful misconduct of the Company; and (c) the failure of
the Company to comply with all legal requirements to the best of its knowledge
at the time.

 

2.       BC and PLK agree to defend, indemnify and hold the Company harmless
from and against any and all claims, liabilities, losses, damages, and expenses
arising out of: (a) any material breach by BC or PLK of its warranties,
representations, covenants and obligations outlined in this Agreement; (b) the
gross negligence or willful misconduct of BC or PLK; and (c) the failure of BC
or PLK to comply with all legal requirements to the best of his knowledge at the
time.

 

 - 8 - 

  

 

3.       The Parties further agree that they shall not, without the prior
written consent of the other Party, settle, compromise or consent to the entry
of any judgment in any pending or threatened claim, action, suit or proceeding
in respect of which defense and/or indemnification may be sought hereunder
unless such settlement, compromise or consent includes an unconditional release
of the Party seeking defense and/or indemnity from all liability arising out of
such claim, action, suit or proceeding.

 

4.       The Party seeking defense or indemnification hereunder shall: (i)
promptly notify the other Party of the matter for which defense or
indemnification is sought; (ii) subject to the immediately preceding sentence of
this paragraph, provide the other Party with sole control over the defense
and/or settlement thereof, including but not limited to the selection of
counsel; and (iii) at the request of the Party providing defense and/or
indemnification, fully cooperate in the provision of full and complete
information and reasonable assistance with respect to the defense of such
matter.

 

K.       Survival

 

The obligations of the Parties pursuant to Sections E, F and J shall survive the
termination of this Agreement, regardless of the reason for such termination,
along with any and all other provisions that expressly provide for survival of
termination.

 

L.        Relationship of the Parties; Independent Contractor Status

 

The Parties agree that the relationship created by this Engagement is one of an
independent contractor. The Parties further agree that BC and PLK, are not and
shall not be considered employees of the Company and are not and shall not be
entitled to any of the rights and/or benefits that the Company provides for the
Company’s employees (including any employee pension, health, vacation pay, sick
pay or other fringe benefits offered by the Company under plan or practice) by
virtue of the Services being rendered by BC or otherwise. BC acknowledges and
agrees that the Company does not, and shall not, maintain or procure any
workers’ compensation or unemployment compensation insurance for or on behalf of
PLK, and shall make no state temporary disability or family leave insurance
payments on behalf of PLK, and BC agrees that neither BC nor PLK, will be
entitled to these benefits in connection with performance of the Services under
this Agreement. BC acknowledges and agrees that it shall be solely responsible
for paying all salaries, wages, benefits and other compensation which PLK, may
be entitled to receive in connection with the performance of the Services under
this Agreement. BC is responsible for all taxes, if any, imposed on it in
connection with its performance of Services under this Agreement, including any
federal, state and local income, sales, use, excise and other taxes or
assessments thereon.

 

 - 9 - 

  

 

M.        Binding Nature; Assignments

 

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors, representatives, administrators, heirs,
executors and permitted assigns, except that the duties of PLK are personal and
shall not be assigned or subcontracted without the Company’s prior written
consent and any purported assignment without such written consent shall be
deemed void and unenforceable.

 

N.        Entire Agreement; Amendments

 

This Agreement contains the entire understanding between the Parties with
respect to its subject matter and supersedes all previous negotiations,
agreements or understandings between the Parties, whether written or verbal.
This Agreement may not be amended or modified, except in writing, executed by
duly authorized representatives of the Parties hereto.

 

O.        Governing Law; Consent to Jurisdiction and Venue

 

This agreement shall be governed by and construed in accordance with the laws
State of New York, without giving effect to principles of conflicts of laws. The
Parties agree that any dispute concerning or arising under this Agreement shall
be subject to the exclusive jurisdiction of the state and federal courts of the
State of New York, USA, and each Party agrees to submit to the personal and
exclusive jurisdiction and venue of such courts.

 

P.        Notices

 

All notices required or permitted to be delivered under this Agreement shall be
in writing and sent to the principal place of business of the Party to whom they
are addressed. Notices to BC shall be delivered to the attention of the Manager.
Notices to the Company shall be delivered to the attention of the Chief
Executive Officer. All notices under this Agreement shall be deemed delivered
only if sent by overnight mail or courier with return receipt.

 

Q.        Severability

 

If any provision of this Agreement is found to be invalid or unenforceable for
any reason by a court of competent jurisdiction, that provision shall be
stricken from this Agreement and that finding shall not invalidate any other
terms of this Agreement, which terms shall remain in full force and effect
according to the surviving terms of this Agreement. In such an event, the
Parties shall negotiate with one another to agree on a provision which the
Parties would have agreed if they had known of the defect when they signed this
Agreement, in order to achieve the same commercial outcome and objectives of
this Agreement that were intended upon its execution.

 

[Signature Page Follows]

 

 - 10 - 

  

 

IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
Parties as of its Effective Date.

 

WIZARD WORLD, INC.         By: /s/ John D. Maatta   Name: John D. Maatta  
Title:  President & Chief Executive Officer         BRISTOL CAPITAL, LLC        
By: /s/ Paul Kessler   Name: Paul Kessler   Title:  Manager  

 

 - 11 - 

  

 



 